On October 27,2005, the defendant was sentenced to the following: Charge I: Ten (10) years in the Montana Women’s Prison, with no time suspended and no parole eligibility until completion of any and all treatment recommended by the initial classification board at the Women’s State Prison, for the offense of Criminal Endangerment, a felony; Charge II: Ten (10) years in the Montana Women’s Prison, with no time suspended, to run consecutively to Charge I, for the offense of Assault on a Peace Officer, a felony; and Charge III: A commitment to the Ravalli County Detention Facility for a term of six (6) months, with no time suspended, to run consecutively with Charges I and II, for the offense of Criminal Mischief, a misdemeanor.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris CopenhaverLandon. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Charge I: Ten (10) years in the Montana Women’s Prison, with no time suspended and no parole restriction; Charge II: Ten (10) years in the Montana Women’s Prison, with no time suspended, to run concurrently with Charge I; and Charge III: A commitment to the Ravalli County Detention Facility for a term of six (6) months, with no time suspended, to run concurrently with Charges I and II. The restitution requirements and conditions shall remain the same as imposed in the October 27, 2005 judgment.
Hon. G. Todd Baugh, District Court Judge.